EXAMINER’S AMENDMENT 
Claims 12-18 and 22-32, submitted on October 28, 2021, are allowed.  
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows.  
In claim 15, “and more specifically” has been deleted and “or” has been inserted in its place.  
In claim 26, “to a subject in need thereof” has been inserted after the word “administration.”  
In claims 27-28, “said disorders” has been deleted and “said diseases” has been inserted therefor.  
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  The examiner views US 7,582,797, which is the first reference listed in applicant’s information disclosure statement (submitted on September 10, 2021), as the closest prior art.  The ‘797 patent discloses (see, e.g., col. 1, l. 56 – col. 2, l. 57) compounds similar to those of the instant claims, but this reference requires that “each group R¹ is identical to the other group R¹” (col. 2, l. 2).  The instant claims, however, require that “m is 1, 2, or 3” (see, e.g., claim 12), which means that the claimed compounds are asymmetric in this regard and therefore patentably distinct from those of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628